Exhibit 10.3

 

FORM OF AMENDMENT

TO

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

TO FIRST LIEN HOLDERS

 

THIS                AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
(this “Amendment”) is made and entered into as of October 28, 2010 by and among
TECHNISCAN, INC., (the “Maker”) and                                         
(together with its successors and assigns, “Payee”).

 

R E C I T A L S:

 

WHEREAS, the Maker and the Payee desire to revise that certain Senior Secured
Convertible Promissory Note dated March 30, 2010 entered into by and between the
Maker and the Payee, as amended by that certain Amendment to Senior Secured
Convertible Promissory Note dated as of May 10, 2010, that certain Second
Amendment to Senior Secured Convertible Promissory Note dated as of
September 30, 2010, that certain Third Amendment to Senior Secured Convertible
Promissory Note dated as of October 5, 2010, and that certain Fourth Amendment
to Senior Secured Convertible Promissory Note dated as of October 13, 2010
(collectively, the “Note”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, including pursuant to Section 2 below, the parties
hereto hereby agree as follows:

 

1.            Amendment of the Note.  Pursuant to Section 11 of the Note:

 

(a)  Section 3 of the Note is deleted in its entirety and replaced with the
following:

 

Any outstanding principal balance and accrued unpaid interest shall be paid to
Payee in full no later than January 31, 2011; provided, however, at any time
prior to January 31, 2011, Payee may at its sole option (and shall, upon the
timely exercise and consummation by TMS Capital Holdings LLC (“TMS”) of the
option contained in Section 2.01(c) of the Participation Agreement dated as of
October 28, 2010 between TMS and Payee) elect, by written notice to Maker, that
any outstanding principal balance of and all accrued and unpaid interest on this
Note shall be paid to Payee in full no later than April 15, 2011, and if Payee
makes such election the Maker (a) shall issue and deliver to or as directed by
Payee 10,000 shares of Common Stock, as evidenced by a stock certificate(s) in
the name or names specified by Payee representing such shares, having the same
restrictions on sale or transfer as the 10,000 shares of Common Stock issued to
Payee on or about October 28, 2010 and (b) shall issue and deliver to or as
directed by Payee a Warrant(s) to purchase an aggregate number of shares of
Common Stock equal to the then outstanding principal sum under this Note divided
by the then current Warrant Price (as defined in Warrant #W-002 in the name of
Payee), which Warrant(s) shall be exercisable for five years from the date of
issuance and shall otherwise be in the same form as Warrant #W-002.  The date on
which principal and interest becomes due in accordance with this Section 3 is
referred to herein as the “Maturity Date”.

 

(b)  Section 4(a) of the Note is deleted in its entirety and replaced with the
following:

 

In connection with the closing of a Qualified Financing (as defined below),
Maker may at its option offer Payee in writing, at least five business days
prior to such closing, the opportunity to elect, by written notice to Maker
within two business days thereafter, to

 

--------------------------------------------------------------------------------


 

convert all or a portion of the Note into QF Securities (as defined below) at
the same price and on the same terms as other investors in the Qualified
Financing. If for any reason Payee does not timely elect to convert into QF
Securities or if for any reason Maker fails to timely offer Payee the
opportunity to convert, Maker shall within five business days of the closing of
such Qualified Financing prepay the principal of and all accrued and unpaid
interest on this Note (the “Payoff Amount”). Payee has no right to convert this
Note into other securities of Maker prior to the Maturity Date unless Maker has
consummated a Qualified Financing and failed to pay the Payoff Amount in full
within five business days following the closing of such Qualified Financing.  If
the Payoff Amount or any portion thereof is outstanding on the earlier of the
sixth business day following the closing of a Qualified Financing and the day
following the Maturity Date (the earlier of such dates being referred to herein
as the “Convertibility Date “), Payee may, at its sole option, convert the
principal amount of this Note and accrued and unpaid interest thereon (the
“Convertible Amount”) in whole or in part into (i) if a Qualified Financing has
been consummated (whether before or after the Maturity Date), QF Securities at
the same price and on the same terms as other investors in the Qualified
Financing, (ii) whether or not a Qualified Financing has been consummated,
Shares, as provided in paragraph (b) below, or (iii) whether or not a Qualified
Financing has been consummated, as provided in paragraph (c) below. For purposes
herein, a “Qualified Financing” shall mean the sale by Maker of either Shares
and/or other securities that are convertible into or exercisable for Shares
(collectively, “QF Securities”) for cash for investment purposes, pursuant to
which Maker receives gross proceeds (subject only to customary selling
commissions and transaction expenses) of not less than FIVE MILLION DOLLARS
($5,000,000) in one or more closings.  For the avoidance of doubt, if Payee
elects to convert any portion of the Convertible Amount pursuant to clause
(i) above, Payee shall be entitled to receive the number and type of QF
Securities as would be received in exchange for a cash investment in the
Qualified Financing equal to the Convertible Amount and shall be entitled to
retain the warrants being acquired by Payee pursuant to the Purchase Agreement. 
Maker shall deliver to Payee the applicable number and type of QF Securities
within three Trading Days of receipt of Payee’s election to convert into QF
Securities as provided above. No fractional QF Securities will be issued in
connection with any conversion of the Conversion Amount, but instead will be
rounded up to the nearest whole QF Security.  The date notice of conversion of
all or any portion of the Note is given by Payee to Maker (pursuant to this
Section 4(a) or as elsewhere provided in the Note) is referred to as the
“Conversion Date”.

 

(c)          Section 4(b) of the Note is hereby amended by adding the following
phrase at the beginning:

 

Beginning on the Convertibility Date,

 

(d)  Section 4(c) of the Note is hereby amended by deleting the words “Beginning
on the day following the Maturity Date” in the first line thereof and
substituting therefore the words “Beginning on the Convertibility Date”.

 

(e)  Sections 6(b)(iv)(B) and (C) of the Note are hereby amended as follows:

 

The date October 31, 2010 shall be deleted and replaced with” the Convertibility
Date”

 

--------------------------------------------------------------------------------


 

(c)  Section 6(b)(v) of the Note is deleted in its entirety and replaced with
the following:

 

the Registration Statement fails to become effective for any reason prior to the
Convertibility Date;

 

2.             Waiver of Conversion Price Adjustment.  Payee hereby waives any
and all rights Payee has or may have under Section 5(vi) of the Note based on
the issuance by the Maker of shares of common stock described in Section 3 of
the Note in connection with the extension of the Maturity Date (as defined in
the Note) to January 31, 2011, April 15, 2011, or such later date as agreed upon
by the Maker and Payee.

 

3.             Continued Effect of the Note.  All provisions of the Note, except
as modified by this Amendment, shall remain in full force and effect and are
reaffirmed.  Other than as stated in this Amendment, this Amendment shall not
operate as a waiver of any condition or obligation imposed on the parties under
the Note.

 

4.            Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Note, the provisions of this Amendment shall govern and
control.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TECHNISCAN, INC.

 

 

 

 

 

 

 

By:

/s/ David C. Robinson

 

By:

 

 

David C. Robinson

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

Name:

 

 

--------------------------------------------------------------------------------